DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 and 3-15 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1 and 3-15 is the inclusion of the claimed limitation of: a movable assembly, comprising: a U-shaped back board, having an inner space; a first magnetic module, disposed on the U-shaped back board and accommodated in the inner space; a second magnetic module, disposed on the U-shaped back board and accommodated in the inner space, wherein the first magnetic module is aligned with the second magnetic module, and the coil module is disposed between the first magnetic module and the second magnetic module; a sliding block, positioned on the U-shaped back board, disposed in the inner space, and slidably connected to the linear rail wherein the sliding block is disposed between the coil module and the U-shaped back board; a sensing object, positioned on the movable assembly; and a position detector, positioned on the fixed assembly and corresponding to the sensing object, wherein the movable assembly is driven to move relative to the fixed assembly along a moving direction, and the linear rail and the position detector are .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837